Exhibit 10.1

AMERICAN LAND LEASE, INC.

1998 STOCK INCENTIVE PLAN

(As Amended)

Section 1. General Purpose of Plan; Definitions.

The name of this plan is the American Land Lease, Inc. (formerly known as Asset
Investors Corporation) 1998 Stock Incentive Plan (the “Plan”). The Plan was
adopted by the Board on April 21, 1998, subject to the approval of the
stockholders of the Company, which approval was obtained on June 30, 1998. The
Plan was subsequently amended in 2006 to remove the 15% limitation on the number
of shares reserved for issuance under the Plan pursuant to outstanding awards.
The purpose of the Plan is to enable the Company to attract and retain highly
qualified personnel who will contribute to the Company’s success by their
ability, ingenuity and industry and to provide incentives to the participating
officers, directors, employees, consultants and advisors that are linked
directly to increases in stockholder value and will therefore inure to the
benefit of all stockholders of the Company.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(1) “Administrator” means the Board, or if and to the extent the Board does not
administer the Plan, the Committee in accordance with Section 2.

(2) “Annual Non-Employee Director Stock Option” means an annual grant of stock
options to a non-employee director of the Company pursuant to Section 5A.

(3) “Board” means the Board of Directors of the Company.

(4) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

(5) “Committee” means the Compensation Committee of the Board or any committee
the Board may subsequently appoint to administer the Plan. To the extent
applicable, the Committee shall be composed entirely of individuals who meet the
qualifications referred to in Section 162(m) of the Code and Rule 16b-3 under
the Securities Exchange Act of 1934, as amended. If at any time or to any extent
the Board shall not administer the Plan, then the functions of the Board
specified in the Plan shall be exercised by the Committee.

(6) “Company” means American Land Lease, Inc., a Delaware corporation (or any
successor corporation).

(7) “Deferred Stock” means an award made pursuant to Section 7 below of the
right to receive Stock at the end of a specified deferral period.

(8) “Effective Date” shall mean the date set forth in Section

 

1



--------------------------------------------------------------------------------

(9) “Eligible Recipient” means an officer, director, employee, consultant or
advisor of the Company or any Subsidiary.

(10) “Fair Market Value” means, as of any given date, with respect to any awards
granted hereunder, (A) if the Stock is publicly traded, the closing sale price
of the Stock on such date as reported in the Western Edition of the Wall Street
Journal, (B) the fair market value of the Stock as determined in accordance with
a method prescribed in the agreement evidencing any award hereunder, or (C) the
fair market value of the Stock as otherwise determined by the Administrator in
the good faith exercise of its discretion.

(11) “Incentive Stock Option” means any Stock Option intended to be designated
as an “incentive stock option” within the meaning of Section 422 of the Code.

(12) “Limited Stock Appreciation Right” means a Stock Appreciation Right that
can be exercised only in the event of a “Change of Control” (as defined in
Section 13 or as otherwise defined in the award agreement evidencing such
Limited Stock Appreciation Right).

(13) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option, including any Stock Option that provides (as of the time
such option is granted) that it will not be treated as an Incentive Stock
Option.

(14) “Parent Corporation” means any corporation (other the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations in the chain (other than the Company) owns stock possessing 50% or
more of the combined voting power of all classes of stock in one of the other
corporations in the chain.

(15) “Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority in Section 2 below, to receive grants
of Stock Options, Stock Appreciation Rights, Limited Stock Appreciation Rights,
Restricted Stock awards, Deferred Stock awards, Performance Shares or any
combination of the foregoing.

(16) “Partnership” means any operating partnership of the Company or which may
hereafter be formed by the Company.

(17) “Partnership Units” means units of limited partnership of the Partnership.

(18) “Performance Share” means an award of shares of Stock pursuant to Section 7
that is subject to restrictions based upon the attainment of specified
performance objectives.

(19) “Restricted Stock” means an award granted pursuant to Section 7 of shares
of Stock subject to certain restrictions.

 

2



--------------------------------------------------------------------------------

(20) “Stock” means the Common Stock, par value $.01 per share, of the Company.

(21) “Stock Appreciation Right” means the right pursuant to an award granted
under Section 6 to receive an amount equal to the excess, if any, of (A) the
Fair Market Value, as of the date such Stock Appreciation Right or portion
thereof is surrendered, of the shares of Stock covered by such right or such
portion thereof, over (B) the aggregate exercise price of such right or such
portion thereof.

(22) “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5 or any Annual Non-Employee Director Stock Option granted
pursuant to Section 5A.

(23) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
(other than the last corporation) in the unbroken chain owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.

Section 2. Administration.

The Plan shall be administered in accordance with the requirements of
Section 162(m) of the Code (but only to the extent necessary to maintain
qualification of awards under the Plan under Section 162(m) of the Code) and, to
the extent applicable, Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (“Rule 16b-3”), by the Board or by the Committee which shall be
appointed by the Board and which shall serve at the pleasure of the Board.

Pursuant to the terms of the Plan, the Administrator shall have the power and
authority to grant to Eligible Recipients pursuant to the terms of the Plan:
(a) Stock Options, (b) Stock Appreciation Rights or Limited Stock Appreciation
Rights, (c) Restricted Stock, (d) Performance Shares, (e) Deferred Stock or
(f) any combination of the foregoing.

In particular, the Administrator shall have the authority:

(a) to select those Eligible Recipients who shall be Participants;

(b) to determine whether and to what extent Stock Options, Stock Appreciation
Rights, Limited Stock Appreciation Rights, Restricted Stock, Deferred Stock,
Performance Shares or a combination of the foregoing, are to be granted
hereunder to Participants;

(c) to determine the number of shares of Stock to be covered by each such award
granted hereunder;

(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder (including, but not limited to, (x) the
restrictions applicable to Restricted Stock or Deferred Stock awards and the
conditions under which restrictions applicable to such Restricted Stock or
Deferred Stock shall lapse, and (y) the performance goals and periods applicable
to the award of Performance Shares); and

 

3



--------------------------------------------------------------------------------

(e) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing the Stock
Options, Stock Appreciation Rights, Limited Stock Appreciation Rights,
Restricted Stock, Deferred Stock, Performance Shares or any combination of the
foregoing granted hereunder to Participants.

The Administrator shall have the authority, in its discretion, to adopt, alter
and repeal such administrative rules, guidelines and practices governing the
Plan as it shall from time to time deem advisable; to interpret the terms and
provisions of the Plan and any award issued under the Plan (and any agreements
relating thereto); and to otherwise supervise the administration of the Plan.

All decisions made by the Administrator pursuant to the provisions of the Plan
shall be final, conclusive and binding on all persons, including the Company and
the Participants.

Section 3. Stock Subject to Plan.

The number of shares of Stock reserved for issuance at any time pursuant to
outstanding awards under the Plan shall be limited to 3 million shares of Stock.
The maximum number of shares available for the issuance of ISOs will be
3,000,000 shares. The aggregate number of shares of Stock as to which Stock
Options, Stock Appreciation Rights, Restricted Stock, Deferred Stock and
Performance Shares may be granted to any individual during any calendar year may
not, subject to adjustment as provided in this Section 3, exceed 80% of the
shares of Stock reserved for the purposes of the Plan in accordance with the
provisions of this Section 3.

Consistent with the provisions of Section 162(m) of the Code, as from time to
time applicable, to the extent that (i) a Stock Option expires or is otherwise
terminated without being exercised, or (ii) any shares of Stock subject to any
Restricted Stock, Deferred Stock or Performance Share award granted hereunder
are forfeited, such shares shall again be available for issuance in connection
with future awards under the Plan. If any shares of Stock have been pledged as
collateral for indebtedness incurred by a Participant in connection with the
exercise of a Stock Option and such shares are returned to the Company in
satisfaction of such indebtedness, such shares shall again be available for
issuance in connection with future awards under the Plan.

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure affecting the Stock, a
substitution or adjustment shall be made in (i) the aggregate number of shares
reserved for issuance under the Plan, (ii) the kind, number and option price of
shares subject to outstanding Stock Options granted under the Plan, and
(iii) the kind, number and purchase price of shares issuable pursuant to awards
of Restricted Stock, Deferred Stock and Performance Shares, in each case as may
be determined by the Administrator, in its sole discretion. Such other
substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion. An adjusted option price shall also be
used to determine the amount payable by the Company upon the exercise of any
Stock Appreciation Right or Limited Stock Appreciation Right related to any
Stock Option. In connection with any event described in this paragraph, the
Administrator may provide, in its discretion, for the cancellation of any
outstanding awards and payment in cash or other property therefor.

 

4



--------------------------------------------------------------------------------

Section 4. Section 4. Eligibility.

Officers, directors and employees of the Company or any Subsidiary, and
consultants and advisors to the Company or any Subsidiary, who are responsible
for or are in a position to contribute to the management, growth and/or
profitability of the business of the Company shall be eligible to be granted
Stock Options, Stock Appreciation Rights, Limited Stock Appreciation Rights,
Restricted Stock awards, Deferred Stock awards or Performance Shares hereunder.
The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among the Eligible Recipients
recommended by the senior management of the Company, and the Administrator shall
determine, in its sole discretion, the number of shares of Stock covered by each
award.

Section 5. Discretionary Grants of Stock Options.

Stock Options may be granted alone or in addition to other awards granted under
the Plan. Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve, and the provisions of Stock Option
awards need not be the same with respect to each optionee. Recipients of Stock
Options shall enter into an award agreement with the Company, in such form as
the Administrator shall determine, which agreement shall set forth, among other
things, the exercise price of the option, the term of the option and provisions
regarding exercisability of the option granted thereunder.

The Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options.

The Administrator shall have the authority to grant any officer or employee of
the Company (including directors who are also officers of the Company) Incentive
Stock Options, NonQualified Stock Options, or both types of Stock Options (in
each case with or without Stock Appreciation Rights or Limited Stock
Appreciation Rights). Directors who are not officers of the Company, consultants
and advisors may only be granted Non-Qualified Stock Options (with or without
Stock Appreciation Rights or Limited Stock Appreciation Rights). To the extent
that any Stock Option does not qualify as an Incentive Stock Option, it shall
constitute a separate NonQualified Stock Option. More than one option may be
granted to the same optionee and be outstanding concurrently hereunder.

Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable:

(1) Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Administrator in its sole discretion at the
time of grant but shall not, in the case of Incentive Stock Options, be less
than 100% of the Fair Market Value of the Stock on such date and shall not, in
any event, be less than the par value (if any) of the Stock. If an employee owns
or is deemed to own (by reason of the attribution rules applicable under
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company or any Parent Corporation and an Incentive Stock
Option is granted to such employee, the option price of

 

5



--------------------------------------------------------------------------------

such Incentive Stock Option (to the extent required by the Code at the time of
grant) shall be no less than 110% of the Fair Market Value of the Stock on the
date such Incentive Stock Option is granted.

(2) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date such Stock Option is granted; provided, however, that if an
employee owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company or any Parent Corporation and an Incentive Stock
Option is granted to such employee, the term of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no more than five
years from the date of grant.

(3) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant. The Administrator may provide, in its discretion, that any
Stock Option shall be exercisable only in installments, and the Administrator
may waive such installment exercise provisions at any time in whole or in part
based on such factors as the Administrator may determine, in its sole
discretion.

(4) Method of Exercise. Subject to Section 5(3) above, Stock Options may be
exercised in whole or in part at any time during the option period, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased, accompanied by payment in full of the purchase price in cash or its
equivalent, as determined by the Administrator. As determined by the
Administrator, in its sole discretion, payment in whole or in part may also be
made (i) by means of any cashless exercise procedure approved by the
Administrator, (ii) in the form of unrestricted Stock already owned by the
optionee or (iii) in the case of the exercise of a NonQualified Stock Option, in
the form of Restricted Stock or Performance Shares subject to an award hereunder
(based, in each case, on the Fair Market Value of the Stock on the date the
option is exercised); provided, however, that in the case of an Incentive Stock
Option, the right to make payment in the form of already owned shares may be
authorized only at the time of grant. If payment of the option exercise price of
a Non-Qualified Stock Option is made in whole or in part in the form of
Restricted Stock or Performance Shares, the shares received upon the exercise of
such Stock Option shall be restricted in accordance with the original terms of
the Restricted Stock or Performance Share award in question, except that the
Administrator may direct that such restrictions shall apply only to that number
of shares equal to the number of shares surrendered upon the exercise of such
option. An optionee shall generally have the rights to dividends and any other
rights of a stockholder with respect to the Stock subject to the Stock Option
only after the optionee has given written notice of exercise, has paid in full
for such shares, and, if requested, has given the representation described in
paragraph (1) of Section 10.

The Administrator may require the voluntary surrender of all or a portion of any
Stock Option granted under the Plan as a condition precedent to the grant of a
new Stock Option. Subject to the provisions of the Plan, such new Stock Option
shall be exercisable at the price, during such period and on such other terms
and conditions as are specified by the Administrator at the time the new Stock
Option is granted. Consistent with the provisions of Section 162(m), to the
extent applicable, upon their surrender, Stock Options shall be canceled and the
shares previously subject to such canceled Stock Options shall again be
available for grants of Stock Options and other awards hereunder.

 

6



--------------------------------------------------------------------------------

(5) Loans. The Company may make loans available to Stock Option holders in
connection with the exercise of outstanding options granted under the Plan, as
the Administrator, in its discretion, may determine. Such loans shall (i) be
evidenced by promissory notes entered into by the Stock Option holders in favor
of the Company, (ii) be subject to the terms and conditions set forth in this
Section 5(5) and such other terms and conditions, not inconsistent with the
Plan, as the Administrator shall determine, (iii) bear interest, if any, at such
rate as the Administrator shall determine, and (iv) be subject to Board approval
(or to approval by the Administrator to the extent the Board may delegate such
authority). In no event may the principal amount of any such loan exceed the sum
of (x) the exercise price less the par value (if any) of the shares of Stock
covered by the option, or portion thereof, exercised by the holder, and (y) any
federal, state, and local income tax attributable to such exercise. The initial
term of the loan, the schedule of payments of principal and interest under the
loan, the extent to which the loan is to be with or without recourse against the
holder with respect to principal or interest and the conditions upon which the
loan will become payable in the event of the holder’s termination of employment
shall be determined by the Administrator. Unless the Administrator determines
otherwise, when a loan is made, shares of Stock having a Fair Market Value at
least equal to the principal amount of the loan shall be pledged by the holder
to the Company as security for payment of the unpaid balance of the loan, and
such pledge shall be evidenced by a pledge agreement, the terms of which shall
be determined by the Administrator, in its discretion; provided, however, that
each loan shall comply with all applicable laws, regulations and rules of the
Board of Governors of the Federal Reserve System and any other governmental
agency having jurisdiction.

(6) Transferability of Options. Stock Options shall be transferable by the
optionee, and all Stock Options shall be exercisable, during the optionee’s
lifetime, only by the optionee or any transferee; provided, that the
Administrator may, in its sole discretion, provide for the non-transferability
of Stock Options under such terms and conditions as the Administrator shall
determine and set forth in the agreement evidencing such award. Notwithstanding
the foregoing, except to the extent permitted by Section 422 of the Code, no
Stock Option intended to qualify as an Incentive Stock Option shall be
transferable by the optionee.

(7) Termination of Employment or Service. If an optionee’s employment or service
as a director, consultant or advisor terminates by reason of death, disability
or for any other reason, the Stock Option may thereafter be exercised to the
extent provided in the applicable award agreement, or as otherwise determined by
the Administrator.

(8) Annual Limit on Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined as of the date the Incentive Stock Option is
granted) of shares of Stock with respect to which Incentive Stock Options
granted to an Optionee under this Plan and all other option plans of the Company
or its Parent Corporation become exercisable for the first time by the Optionee
during any calendar year exceeds $100,000, such Stock Options shall be treated
as NonQualified Stock Options.

Section 5A. Annual Non-Employee Director Stock Option Grants

Immediately following each annual meeting of the Company’s stockholders, each
then non-employee director of the Company shall automatically be granted a
Non-Qualified Stock Option to purchase 2,800 shares of Stock (an “Annual
Non-Employee Director Stock Option”).

 

7



--------------------------------------------------------------------------------

The terms and conditions of the Annual Non-Employee Director Stock Options
granted pursuant to this Section 5A shall be as follows:

(1) Option Term. The term of the option shall be ten (10) years from the date of
grant.

(2) Exercise Price. The exercise price per share of Stock subject to such option
shall be 100% of the Fair Market Value of the Stock on the date of grant.

(3) Vesting and Exercisability. The option shall be 100% vested and exercisable
as of the date of grant.

(4) Transferability. The option shall be transferable as provided in
Section 5(6).

(5) Payment of Exercise Price. The exercise price of the option shall be paid in
cash or its equivalent as determined by the Administrator.

(6) Termination of Service. Following termination of service as a director for
any reason, the option shall be exercisable as determined by the Administrator
at or after grant.

Section 5B. Stock Grants to Non-Employee Directors in Lieu of Meeting Fees

Each non-employee director of the Company may elect to receive all or any
portion of any Meeting Fees in shares of Stock. “Meeting Fees” shall mean all
annual retainers and other fees payable for attendance at each regular or
special meeting of the Board or any committees attended by a non-employee
director. The number of shares of Stock issuable pursuant to any such election
shall be determined based on (i) the amount of Meeting Fees subject to such
election and (ii) the Fair Market Value of the Stock as of the date of grant. If
no such election is timely received by the Company, such director shall receive
any Meeting Fees in cash.

Section 6. Stock Appreciation Rights and Limited Stock Appreciation Rights.

(1) Grant and Exercise. Stock Appreciation Rights and Limited Stock Appreciation
Rights may be granted either alone (“Free Standing Rights”) or in conjunction
with all or part of any Stock Option granted under the Plan (“Related Rights”).
In the case of a Non-Qualified Stock Option, Related Rights may be granted
either at or after the time of the grant of such Stock Option. In the case of an
Incentive Stock Option, Related Rights may be granted only at the time of the
grant of the Incentive Stock Option.

A Related Right or applicable portion thereof granted in conjunction with a
given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise provided by the Administrator at the time of grant, a Related Right
granted with respect to less than the full number of shares covered by a related
Stock Option shall only be reduced if and to the extent that the number of
shares covered by the exercise or termination of the related Stock Option
exceeds the number of shares not covered by the Related Right.

A Related Right may be exercised by an optionee, in accordance with paragraph
(2) of this Section 6, by surrendering the applicable portion of the related
Stock Option. Upon such exercise

 

8



--------------------------------------------------------------------------------

and surrender, the optionee shall be entitled to receive an amount determined in
the manner prescribed in paragraph (2) of this Section 6. Stock Options which
have been so surrendered, in whole or in part, shall no longer be exercisable to
the extent the Related Rights have been so exercised.

(2) Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Administrator, including the following:

(a) Stock Appreciation Rights that are Related Rights (“Related Stock
Appreciation Rights”) shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 5 and this Section 6 of the Plan.

(b) Upon the exercise of a Related Stock Appreciation Right, an optionee shall
be entitled to receive up to, but not more than, an amount in cash or that
number of shares of Stock (or in some combination of cash and shares of Stock)
equal in value to the excess of the Fair Market Value of one share of Stock as
of the date of exercise over the option price per share specified in the related
Stock Option multiplied by the number of shares of Stock in respect of which the
Related Stock Appreciation Right is being exercised, with the Administrator
having the right to determine the form of payment.

(c) Related Stock Appreciation Rights shall be transferable only when and to the
extent that the underlying Stock Option would be transferable under paragraph
(6) of Section 5 of the Plan.

(d) Upon the exercise of a Related Stock Appreciation Right, the Stock Option or
part thereof to which such Related Stock Appreciation Right is related shall be
deemed to have been exercised for the purpose of the limitation set forth in
Section 3 of the Plan on the number of shares of Stock to be issued under the
Plan, but only to the extent of the number of shares issued under the Related
Stock Appreciation Right.

(e) A Related Stock Appreciation Right granted in connection with an Incentive
Stock Option may be exercised only if and when the Fair Market Value of the
Stock subject to the Incentive Stock Option exceeds the exercise price of such
Stock Option.

(f) Stock Appreciation Rights that are Free Standing Rights (“Free Standing
Stock Appreciation Rights”) shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant.

(g) The term of each Free Standing Stock Appreciation Right shall be fixed by
the Administrator, but no Free Standing Stock Appreciation Right shall be
exercisable more than ten years after the date such right is granted.

(h) Upon the exercise of a Free Standing Stock Appreciation Right, a recipient
shall be entitled to receive up to, but not more than, an amount in cash or that
number of shares of Stock (or any combination of cash or shares of Stock) equal
in value to the excess of the Fair Market Value of one share of Stock as of the
date of exercise over the price per share specified in

 

9



--------------------------------------------------------------------------------

the Free Standing Stock Appreciation Right (which price shall be no less than
100% of the Fair Market Value of the Stock on the date of grant) multiplied by
the number of shares of Stock in respect of which the right is being exercised,
with the Administrator having the right to determine the form of payment.

(i) Free Standing Stock Appreciation Rights shall be transferable only when and
to the extent that a Stock Option would be transferable under paragraph (6) of
Section 5 of the Plan.

(j) In the event of the termination of employment or service of a Participant
who has been granted one or more Free Standing Stock Appreciation Rights, such
rights shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Administrator at or after grant.

(k) Limited Stock Appreciation Rights may only be

(l) Upon the exercise of a Limited Stock Appreciation Right, the recipient shall
be entitled to receive an amount in cash equal in value to the excess of the
“Change of Control Price” (as defined in the agreement evidencing such Limited
Stock Appreciation Right) of one share of Stock as of the date of exercise over
(A) the option price per share specified in the related Stock Option, or (B) in
the case of a Limited Stock Appreciation Right which is a Free Standing Stock
Appreciation Right, the price per share specified in the Free Standing Stock
Appreciation Right, such excess to be multiplied by the number of shares in
respect of which the Limited Stock Appreciation Right shall have been exercised.

Section 7. Restricted Stock, Deferred Stock and Performance Shares.

(1) General. Restricted Stock, Deferred Stock or Performance Share awards may be
issued either alone or in addition to other awards granted under the Plan. The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, grants of Restricted Stock, Deferred Stock or Performance Share
awards shall be made; the number of shares to be awarded; the price, if any, to
be paid by the recipient of Restricted Stock, Deferred Stock or Performance
Share awards; the Restricted Period (as defined in paragraph (3) of this
Section 7) applicable to Restricted Stock or Deferred Stock awards; the
performance objectives applicable to Restricted Stock, Performance Share or
Deferred Stock awards; the date or dates on which restrictions applicable to
such Restricted Stock or Deferred Stock awards shall lapse during such
Restricted Period; and all other conditions of the Restricted Stock, Deferred
Stock and Performance Share awards. Subject to the requirements of
Section 162(m) of the Code, as applicable, the Administrator may also condition
the grant of Restricted Stock, Deferred Stock awards or Performance Shares upon
the exercise of Stock Options, or upon such other criteria as the Administrator
may determine, in its sole discretion. The provisions of Restricted Stock,
Deferred Stock or Performance Share awards need not be the same with respect to
each recipient. In the discretion of the Administrator, loans may be made to
Participants in connection with the purchase of Restricted Stock under
substantially the same terms and conditions as provided in Section 5(5) with
respect to the exercise of stock options.

(2) Awards and Certificates. The prospective recipient of a Restricted Stock,
Deferred

 

10



--------------------------------------------------------------------------------

Stock or Performance Share award shall not have any rights with respect to such
award, unless and until such recipient has executed an agreement evidencing the
award (a “Restricted Stock Award Agreement,” “Deferred Stock Award Agreement” or
“Performance Share Award Agreement,” as appropriate) and delivered a fully
executed copy thereof to the Company, within a period of sixty days (or such
other period as the Administrator may specify) after the award date. Except as
otherwise provided below in this Section 7(2), (i) each Participant who is
awarded Restricted Stock or Performance Shares shall be issued a stock
certificate in respect of such shares of Restricted Stock or Performance Shares;
and (ii) such certificate shall be registered in the name of the Participant,
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such award.

The Company may require that the stock certificates evidencing Restricted Stock
or Performance Share awards hereunder be held in the custody of the Company
until the restrictions thereon shall have lapsed, and that, as a condition of
any Restricted Stock award or Performance Share award, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Stock covered
by such award.

With respect to Deferred Stock awards, at the expiration of the Restricted
Period, stock certificates in respect of such shares of Deferred Stock shall be
delivered to the participant, or his legal representative, in a number equal to
the number of shares of Stock covered by the Deferred Stock award.

(3) Restrictions and Conditions. The Restricted Stock, Deferred Stock and
Performance Share awards granted pursuant to this Section 7 shall be subject to
the following restrictions and conditions:

(a) Subject to the provisions of the Plan, and the Restricted Stock Award
Agreement, Deferred Stock Award Agreement or Performance Share Award Agreement,
as appropriate, governing such award, during such period as may be set by the
Administrator commencing on the grant date (the “Restricted Period”), the
Participant shall not be permitted to sell, transfer, pledge or assign shares of
Restricted Stock, Performance Shares or Deferred Stock awarded under the Plan;
provided, however, that the Administrator may, in its sole discretion, provide
for the lapse of such restrictions (other than those pursuant to any
stockholders agreement) in installments and may accelerate or waive such
restrictions in whole or in part based on such factors and such circumstances as
the Administrator may determine, in its sole discretion, including, but not
limited to, the attainment of certain performance related goals or the
Participant’s termination of employment or service, death or disability.

(b) Except as provided in paragraph (3)(a) of this Section 7, the Participant
shall generally have, with respect to the shares of Restricted Stock or
Performance Shares, all of the rights of a stockholder with respect to such
stock during the Restricted Period. The Participant shall generally not have the
rights of a stockholder with respect to stock subject to Deferred Stock awards
during the Restricted Period; provided, however, that dividends declared during
the Restricted Period with respect to the number of shares covered by a Deferred
Stock award shall be paid to the Participant. Certificates for shares of
unrestricted Stock shall be delivered to the Participant promptly after, and
only after, the Restricted Period shall expire without forfeiture in respect of
such shares of Restricted Stock, Performance Shares or Deferred Stock, except as
the Administrator, in its sole discretion, shall otherwise determine.

 

11



--------------------------------------------------------------------------------

(c) The rights of holders of Restricted Stock, Deferred Stock and Performance
Share awards upon termination of employment or service for any reason during the
Restricted Period shall be set forth in the Restricted Stock Award Agreement,
Deferred Stock Award Agreement or Performance Share Award Agreement, as
appropriate, governing such awards.

(d) With respect to awards intended to constitute “qualified performance based
compensation for purposes of Section 162(m) of the Code, the applicable
performance goals shall be based on funds from operations, adjusted funds from
operations, net income and stock price performance.

Section 8. Amendment and Termination.

The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Participant under any award theretofore granted without such Participant’s
consent, or that, without the approval of the stockholders (as described below),
would:

(1) except as provided in Section 3, increase the total number of shares of
Stock reserved for the purpose of the Plan;

(2) change the class of directors, officers, employees, consultants and advisors
eligible to participate in the Plan; or

(3) extend the maximum option period under paragraph (2) of Section 5 of the
Plan.

Notwithstanding the foregoing, stockholder approval under this Section 8 shall
only be required at such time and under such circumstances as stockholder
approval would be required under Section 162(m) of the Code or other applicable
law, rule or regulation with respect to any material amendment to any employee
benefit plan of the Company.

The Administrator may amend the terms of any award theretofore granted,
prospectively or retroactively, but, subject to Section 3 above, no such
amendment shall impair the rights of any holder without his or her consent.

Section 9. Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Section 10. General Provisions.

(1) The Administrator may require each person purchasing shares pursuant to a
Stock

 

12



--------------------------------------------------------------------------------

Option or otherwise acquiring shares under the Plan to represent to and agree
with the Company in writing that such person is acquiring the shares without a
view to distribution thereof. The certificates for such shares may include any
legend which the Administrator deems appropriate to reflect any restrictions on
transfer.

All certificates for shares of Stock delivered under the Plan shall be subject
to such stock-transfer orders and other restrictions as the Administrator may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

(2) Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval, if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases. The adoption of the Plan shall not confer
upon any officer, director, employee, consultant or advisor of the Company any
right to continued employment or service with the Company, as the case may be,
nor shall it interfere in any way with the right of the Company to terminate the
employment or service of any of its officers, directors, employees, consultants
or advisors at any time.

(3) Each Participant shall, no later than the date as of which the value of an
award first becomes includible in the gross income of the Participant for
federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
award. The obligations of the Company under the Plan shall be conditional on the
making of such payments or arrangements, and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant.

(4) No member of the Board or the Administrator, nor any officer or employee of
the Company acting on behalf of the Board or the Administrator, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Administrator and each and any officer or employee of the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination or
interpretation.

Section 11. Effective Date of Plan.

The Plan became effective (the “Effective Date”) on June 30, 1998, the date the
Company’s stockholders formally approved the Plan.

Section 12. Term of Plan.

No Stock Option, Stock Appreciation Right, Limited Stock Appreciation Right,
Restricted Stock, Deferred Stock or Performance Share award shall be granted
pursuant to the Plan on or after the tenth anniversary of the Effective Date,
but awards theretofore granted may extend beyond that date.

 

13



--------------------------------------------------------------------------------

Section 13. Change of Control.

Except as otherwise determined by the Administrator in its sole discretion, the
exercisability and vesting of all awards granted under the Plan shall be
accelerated upon the occurrence of a Change of Control.

For purposes of the Plan, except as otherwise determined by the Administrator in
its sole discretion, “Change of Control” shall mean the occurrence of any of the
following events:

(1) An acquisition (other than directly from the Company) of any voting
securities of the Company (“Voting Securities”) by any “person” (as used for
purposes of Section 13(d) or Section 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) immediately after which such person has
“beneficial ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) (“Beneficial Ownership”) of 20% or more of the combined voting
power of the Company’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, the acquisition of Voting
Securities in a Non-Control Acquisition (as hereinafter defined) shall not
constitute a Change in Control. “Non-Control Acquisition” shall mean an
acquisition by (A) an employee benefit plan (or a trust forming a part thereof)
maintained by (i) the Company or (ii) any corporation, partnership or other
person of which a majority of its voting power or its equity securities or other
equity interests is owned directly or indirectly by the Company or of which the
Company serves as a general partner or manager (a “Subsidiary”), (B) the Company
or any Subsidiary, or (C) any person in connection with a Non-Control
Transaction (as hereinafter defined); or

(2) The individuals who constitute the Board as of the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board; provided, however, that if the election, or nomination for
election by the Company’s stockholders, of any new director was approved by a
vote of at least two-thirds (2/3) of the Incumbent Board, such new director
shall be considered as a member of the Incumbent Board; provided, further, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “election contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) (an “Election Contest”) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board (a
“Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or

(3) Approval by stockholders of the Company of: (A) a merger, consolidation,
share exchange or reorganization involving the Company, unless (i) the
stockholders of the Company, immediately before such merger, consolidation,
share exchange or reorganization, own, directly or indirectly immediately
following such merger, consolidation, share exchange or reorganization, at least
80% of the combined voting power of the outstanding voting securities of the
corporation that is the successor in such merger, consolidation, share exchange
or reorganization (the “Surviving Company”) in substantially the same proportion
as their ownership of Voting Securities immediately before such merger,
consolidation, share exchange or reorganization, (ii) the individuals who were
members of the Incumbent Board immediately prior to the execution of the
agreement providing for such merger, consolidation, share exchange or
reorganization constitute at least two-thirds (2/3) of the members of the board
of directors of the Surviving Company, and (iii) no person (other than the
Company or any Subsidiary, any employee benefit

 

14



--------------------------------------------------------------------------------

plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Company or any Subsidiary, or any person who, immediately prior to
such merger, consolidation, share exchange or reorganization had Beneficial
Ownership of 15% or more of the then outstanding Voting Securities) has
Beneficial Ownership of 15% or more of the combined voting power of the
Surviving Company’s then outstanding voting securities immediately following
such merger, consolidation, share exchange or reorganization (a transaction
described in clauses (i) through (iii) is referred to herein as “Non-Control
Transaction”); (B) a complete liquidation or dissolution of the Company; or
(C) an agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any person (other than a transfer to a
Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person (a “Subject Person”) acquires Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company that, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by such Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, such Subject Person becomes the Beneficial Owner of
any additional Voting Securities that increases the percentage of the then
outstanding Voting Securities Beneficially Owned by such Subject Person, then a
Change in Control shall occur.

 

15